— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fiber, J., at trial; Rotker, J., at sentencing), rendered June 28, 1984, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant alleges that during the trial the testimony of the complaining witness was improperly bolstered (see, People v Trowbridge, 305 NY 471), and that he was accordingly denied a fair trial. This testimony was, however, properly stricken by the court and curative instructions were given to which no objection was made (see, People v Johnson, 57 NY2d 969; People v Sorgente, 90 AD2d 559; People v Santiago, 52 NY2d 865, 866). We have reviewed the defendant’s other *746contention, and find it to be without merit. Bracken, J. P., Brown, Weinstein and Spatt, JJ., concur.